468 F.2d 613
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Andrew IVORY, Defendant-Appellant.
No. 72-2368 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 3, 1972.

M. Howard Williams, Tallahassee, Fla., for defendant-appellant.
William H. Stafford, Jr., U. S. Atty., Pensacola, Fla., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Ivory appeals from a judgment of conviction on two counts entered on a jury verdict of guilty of passing and possessing counterfeit money in violation of 18 U.S.C.A. Sec. 472.  Without having moved for a judgment of acquittal in the district court, Ivory seeks reversal on the ground that the evidence was insufficient to warrant a conviction under either count.  We affirm.


2
In a long unbroken line of cases, United States v. Hopkins, 5 Cir. 1972, 458 F.2d 1353, being the most recent, we have adhered to the principle that "[i]n such a case our review of the sufficiency of the evidence is limited to a determination of whether there has occurred a 'manifest miscarriage of justice.' We have held that such a miscarriage would exist only if it appears that the record is 'devoid of evidence pointing to guilt."'  Id. at 1354 (footnotes omitted).


3
The evidence before the jury in this case not only pointed to guilt, it was overwhelming.


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I